Citation Nr: 1818480	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  10-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A personal hearing was conducted between the Veteran and undersigned in November 2017.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his sleep apnea manifested within one year of service or, alternatively, was caused or aggravated by his service-connected PTSD.  See February 2014 Supplemental Claim; November 2017 Hearing Transcript.  At the November 2017 hearing, he raised a new theory of entitlement, that his sleep apnea was caused or aggravated by the use of prescription medications to treat his PTSD and service-connected heart disease.  A July 2014 VA medical opinion addresses direct service connection and secondary service connection for sleep apnea due to PTSD.  A January 2017 VA medical opinion addresses articles submitted by the Veteran that he argues show a relationship between PTSD and sleep apnea.  See April 2016 Appellate Brief.

A January 2018 opinion from the Veteran's private physician, Dr. Martinez, addresses secondary service connection for sleep apnea based on the use of prescription medications for PTSD and heart disease.  Dr. Martinez opines that "it is at least as likely as not" that the Veteran's sleep apnea "is secondary to medications used to treat his service-connected PTSD and heart disease."  Dr. Martinez's rationale is that any of the side effects of the Veteran's PTSD and heart disease medications "can contribute to sleep apnea." 

Dr. Martinez's use of the language "can contribute" is speculative, and beyond listing the Veteran's prescribed medications and their potential side effects, he does not reference any evidence in the record to support the existence of a causal relationship between the Veteran's use of prescription medications and sleep apnea.  Moreover, it is unclear whether the opinion addresses causation or aggravation.  Thus, for the foregoing reasons, the opinion is inadequate for adjudicative purposes, and an opinion addressing this additional theory of entitlement should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who completed the July 2014 examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by the use of prescription medications to treat his PTSD and heart disease.  The examiner should consider and address the January 2018 opinion from Dr. Martinez stating that the use of such medications can contribute to sleep apnea.  

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

